Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 06 June 2022 with acknowledgement of an original application filed on 30 June 2020.

1.	Claims 1-20 are pending; claims 1, 9 and 16 are independent claims.  

Response to Arguments

2.	Applicant’s arguments filed 06 June 2022 have been fully considered and they are persuasive.

e-Terminal Disclaimer

3.	Applicant’s filed and approved e-Terminal Disclaimer (007/05/2022) is sufficient to overcome the Double Patenting rejection of claims 1-8, 16-20, rejections set forth in previous office action.  Therefore the rejections are withdrawn.




Allowable Subject Matter
Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: Sundararajan et al. discloses Network environment of interconnected SDWANs, configurations implemented which can define attributes and objects for classifying and processing traffic based on endpoint groups.  Sundararajan et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious

“receiving, by a Software-Defined Wide Area Network (SDWAN) controller associated with a private network of an organization, configuration information for each network device of a plurality of network devices of the private network, wherein the configuration information for a particular network device of the plurality of network devices includes a group setting and a role setting, wherein the group setting indicates a group of a plurality of groups with which the particular network device is associated and the role setting specifies a role of the particular network device within the group as either a hub or an edge, wherein a first group of the plurality of groups includes a first subset of the plurality of network devices located at a first physical site of the organization and a second group of the plurality of groups includes a second subset of the plurality of network devices located at a second physical site of the organization; 
based on the received configuration information, for each group of the plurality of groups, determining, by the SDWAN controller, Internet Protocol (IP) security (IPsec) configuration information for establishment of Virtual Private Network (VPN) links between a hub of the group and one or more edges of the group; and
enabling, by the SDWAN' controller, full-mesh communication among the plurality of groups by causing the hubs of the plurality of groups to set up [IPsec tunnels between each pair of the hubs in accordance with the determined IPsec configuration information by pushing the determined IPsec configuration information to the hubs” as recited in claims 1, 10, and 19.


Therefore independent claims 1, 9 and 16 are allowable over the prior arts of record.
Consequently claims 2-8, 10-15, 17-20 are directly or indirectly dependent upon claims 1 and 10 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571) 270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/
Examiner, Art Unit 2433

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433